Citation Nr: 1804148	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  16-63 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

S. A. Abarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to June 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a videoconference hearing before the undersigned in October 2017.  A transcript of the hearing has been associated with the claim file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a bilateral hearing loss disability.  At the outset the Board notes that the Veteran has a hearing loss disability for VA purposes.  The remaining question is whether the current hearing loss disability is due to service.  

The Veteran was afforded a VA examination in April 2016 wherein the examiner confirmed a bilateral hearing loss disability but stated, "[w]ithout accurate audiometric data at enlistment or separation, it cannot be determined if a change in hearing occurred during service."  The examiner concluded that determining whether the disability was caused by or a result of an event in military service could not be resolved without resorting to speculation.  The Board finds this opinion to be inadequate because there is no requirement that a change in hearing must occur during service for service connection, but only that there is a nexus between the claimed in-service event and the present hearing loss disability.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  Further, the examiner did not note what, if any, additional evidence would permit a non-speculative opinion to be rendered.  
When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159 (c)(4) (2017).  Since the VA opinion is inadequate, further development is necessary, and a supplemental opinion is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA audiological  examination to determine the nature and etiology of the claimed bilateral hearing loss disability.  The claim file should be made available to the examiner for their review and the examination report should state a review was conducted.  All indicated tests or studies must be completed.  The examiner should describe all findings in detail.  

After a review of the claim file the examiner should provide an opinion as to whether the Veteran's current bilateral hearing loss disability is at least as likely as not related to service.  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

In answering this question, the examiner must address the Veteran's statements and testimony regarding active duty noise exposure.  The examiner is informed that the Veteran is competent to report certain events having occurred during his service and is equally competent to report on symptoms experienced and treatment provided both during and since his service because this is based on his firsthand knowledge.  

A full rationale must be provided for any opinion expressed.  If the requested opinion cannot be made without resorting to mere speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to mere speculation. 

3.  The RO should notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2017).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.


If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B , 7112 (2012).



_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

